Citation Nr: 1758785	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served active duty from June 1967 to June 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the Veteran filed a notice of disagreement (NOD) for an August 2017 rating decision denying service connection for diabetes mellitus in September 2017. Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the Veteran is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). The RO has acknowledged this NOD in a September 2017 correspondence to the Veteran, and additional action is pending. As such, this situation is distinguishable from Manlincon where an NOD had not been recognized. As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case. As Manlincon is not applicable, the Board declines to remand the issue of entitlement to service connection for diabetes mellitus. This matter is referred to the RO to continue whatever development is indicated and then to issue an SOC.


FINDINGS OF FACT

The Veteran's idiopathic pulmonary fibrosis is etiologically linked to his presumed in-service herbicide exposure in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for idiopathic pulmonary fibrosis have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In light of the favorable disposition for service connection, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is unnecessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

The Veteran seeks service connection for idiopathic pulmonary fibrosis. The Veteran earned the Vietnam Service Medal and the Republic of Vietnam Campaign Medal; service records indicate that the Veteran served in the Republic of Vietnam in July 1969. Therefore, he had confirmed service in the Republic of Vietnam and VA has conceded herbicide exposure as a result of his service. The Veteran contends that his idiopathic pulmonary fibrosis is a result of his in-service herbicide exposure. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases shall be service connected even though there is no record of such disease during service. For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2017). Here, the Board takes notice that pulmonary fibrosis is not a disability listed under 38 C.F.R. § 3.309 (e), and therefore, presumptive service connection is not available. 

However, although pulmonary fibrosis is not a presumptive condition associated with herbicide exposure, the Veteran is not precluded from establishing service connection secondary to herbicide exposure with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran's service treatment records do not indicate any complaint or treatment for a respiratory disorder. 

The Veteran's post-service private treatment records note that the Veteran was diagnosed and treated for idiopathic pulmonary fibrosis since 2012. An August 2015 private treatment record noted that a Dr. S. treated the Veteran's pulmonary fibrosis. 

The Veteran underwent a VA respiratory examination in August 2013. The examiner, a physician's assistant, diagnosed the Veteran with pulmonary fibrosis. The examiner opined that the Veteran's pulmonary fibrosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner further opined that the Veteran's pulmonary fibrosis is not related to the Veteran's herbicide exposure. The examiner reasoned that medical literature from the National Institute of Health indicated that pulmonary fibrosis can be caused by environmental pollutants, and certain medications. The article noted that in most cases that cause of lung scarring is not known; in such cases the disorder is known as idiopathic pulmonary fibrosis. The literature indicated that such factors of cigarette smoking, viral infections, and genetics increase the risk of idiopathic pulmonary fibrosis. Further, that while more research is required, nine out of ten of patients who have idiopathic pulmonary fibrosis also have gastroesophageal reflux disease (GERD). The medical literature noted that people who have GERD may regularly breathe in tiny drops of acid from their stomach, which injure the lungs and cause idiopathic pulmonary fibrosis. The examiner found that the Veteran had a 40 year history of smoking 1 pack of cigarettes per day and was being treated for GERD symptoms.  

In May 2012, the Veteran's physician Dr. S. provided a medical opinion. Dr. S. stated that the Veteran was under his care for pulmonary fibrosis. Dr. S. opined that the Veteran's pulmonary fibrosis is just as likely caused by exposure to Agent Orange than any other exposure.

In a letter to Dr. S., the Veteran requested that Dr. S. provide an opinion that contained a rationale for his opinion. In the letter, the Veteran stated his exposure to Agent Orange was heightened by an explosion of the storage area containing Agent Orange in direct proximity of his billeting. The Veteran further stated that when he returned home he started exercising and that caused sporadic reoccurrences of chest pain during exertion or sometimes at rest. He also stated he had a burning pain sensation in his left pectoral muscle area. The Veteran stated he sought medical treatment concerning chest pain, but his doctors found that everything was normal. He stated that his family would comment on how short of breath he would be under mild exertion in the early 90s. The Veteran believed that his shortness of breath were indicative of the deterioration of his lung tissues. 

In response to the Veterans letter, Dr. S. provided a June 2017 follow up opinion to his May 2012 opinion. Dr. S. opined that the Veteran's exposure to Agent Orange is at least as likely as not to have contributed to the Veteran's development of idiopathic pulmonary fibrosis. Dr. S. stated that the Veteran had evidence of pulmonary fibrosis, classic for idiopathic pulmonary fibrosis based on CT imaging. Dr. S noted that the Veteran believed his exposure was heightened by being in proximity to an explosion at a base which was known for heavy use of Agent Orange. The Veteran stated to Dr. S. that he had progressively more shortness of breath since Vietnam. The Veteran also reported to Dr. S. that he would have sporadic chest complaints and he was told by his family members that he looked more short of breath with exertion in the 1970s. Dr. S. reasoned that the Veteran's pulmonary fibrosis was progressing over time and was causing increased shortness of breath, although not progressing as quickly as the average idiopathic pulmonary fibrosis patient. Dr. S. stated that many risk factors for idiopathic pulmonary fibrosis have been identified including exposure of Agent Orange. Dr. S. further stated that Agent Orange has been associated with the development of lymphoma, soft tissue sarcoma cancers, and lung cancers. Dr. S. also stated that there is evidence of reports of the National Toxicology Program for the development of bronchial and squamous metaplasia in alveolar epithelium in rats exposed to the toxin. 

In July 2017, Dr. G. provided medical opinion. Dr. G. opined that it is at least likely as not that Agent Orange exposure was a contributory factor to the development of pulmonary fibrosis in this Veteran. Dr. G. reasoned that that the Veteran was diagnosed with idiopathic pulmonary fibrosis with alveolar epithelial cells seeming to play a leading role. In a study evaluating chronic alveolar damaged related to exposure to herbicides, the histology revealed chronic slight progressive diffuse alveolar damage including moderate interstitial fibrosis. The histology findings and clinical course favored a hypersensitivity reaction of the lung, and congestion of exogenous material was deemed related to exposure to herbicides. Dr. G. further reasoned that although a definite causal relationship has not yet been established for idiopathic pulmonary fibrosis there is data that associates Agent Orange with alveolar damage which is the underling pathophysiology for pulmonary fibrosis. 

The Board finds that the positive evidence of nexus is at least in equipoise to the negative evidence. The Board notes that the Veteran stated that he sought treatment for chest pain in the mid-1990s, suffered shortness of breath after service, and believed he was exposed to a large amount of Agent Orange in-service, due to proximity to an herbicide storage facility explosion. The record does not contain any evidence corroborating the Veteran's assertions. However, the Board's decision to grant service connection does not hinge on the Veteran's assertions or their underlying credibility; and therefore further development concerning the Veteran's statements are unnecessary. See Mariano v. Principi, 17 Vet.App. 305 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant). While Dr. S.'s medical opinion in part relied on the Veteran's assertions in his rationale, Dr. G.'s opinion relied only on the claims file and studies conducted concerning pulmonary fibrosis. In this regard, the Board finds that the Dr. G's medical positive opinion is as at least as persuasive as the VA medical examiner's opinion. 

Thus, the Board finds the Veteran has idiopathic pulmonary fibrosis; was exposed to an herbicide agent; and there is a nexus between the Veteran's exposure to a herbicide and his idiopathic pulmonary fibrosis. Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that idiopathic pulmonary fibrosis is due to exposure to a herbicide; thus, the criteria for service connection for pulmonary fibrosis is met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for idiopathic pulmonary fibrosis is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


